*505
ORDER

PER CURIAM.
AND NOW, this 7th day of June, 2016, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner is:
(a) Do special and important reasons exist which mandate this Court’s intervention, since the Superior Court improperly lengthened, potentially significantly, the statute of limitations applicable to survival actions in medical professional liability claims contrary to 42 Pa.C.S. §§ 5542(2) and 5502(A), all legal authority emanating from this Court, and the intent of the legislature when enacting the MCARE Act’s statute of repose?
Justice WECHT did not participate in the consideration or decision of this matter.